Citation Nr: 1038616	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for blurred vision, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a neck disorder, 
claimed as swelling of the neck, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a low back disorder, 
claimed as swelling of the back, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chest pains, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for breathing problems, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

6.  Entitlement to service connection for problems sleeping, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for cold and hot flashes, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for nausea and vomiting, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

9.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected irritable bowel syndrome.  

10.  Entitlement to an effective date prior to June 6, 2007, for 
the award of service connection for irritable bowel syndrome.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 
1992, including service in Southwest Asia from October 1990 to 
March 1991.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from December 1996, July 2003, and November 
2008 rating decisions by a Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board previously remanded the claims of service connection 
currently on appeal in March 2007 and October 2008.  

After the Board October 2008 remand, the RO issued a rating 
decision in November 2008, granting service connection for 
irritable bowel syndrome, and assigning a 10 percent rating 
effective June 6, 2007.  Then, in an April 2010 rating decision, 
the RO granted service connection for patellofemoral syndrome of 
the right and left leg; degenerative joint disease of the right 
and left ankle and depression, and assigned initial 10 percent 
evaluations, each effective September 5, 1995.  Although the 
Veteran submitted a notice of disagreement (NOD) disagreeing with 
effective date and rating assigned in the November 2008 rating 
decision, but he did not submit an NOD disagreeing with effective 
date or rating assigned in the April 2010 rating decision.  

The issues of (1) service connection for a neck disorder claimed 
as neck swelling; (2) service connection for a low back disorder 
claimed as back swelling; (3) a higher initial rating for the 
service-connected IBS; and (4) an earlier effective date for the 
service-connected IBS, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran performed active service in the Southwest Asia 
theater of operations in support of Operation Desert Storm.

2.  The Veteran's blurred vision is a symptom of his headaches, 
which is a service-connected disability, and his complaints of 
problems sleeping are a symptom of his depression, which is a 
service-connected disability.

3.  The competent evidence establishes that the Veteran's 
subjective complaints of chest pains, breathing problems, cold 
and hot flashes, and nausea and vomiting, lack credibility and 
are not manifested by objective indications of a chronic 
disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by blurred 
vision due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).

2.  The Veteran does not have a disability manifested by chest 
pains due to disease or injury that was incurred in or aggravated 
by active service or as a manifestation of an undiagnosed illness 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.317 (2009).

3.  The Veteran does not have a disability manifested by 
breathing problems due to disease or injury that was incurred in 
or aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).

4.  The Veteran does not have a disability manifested by problems 
sleeping due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).

5.  The Veteran does not have a disability manifested by cold and 
hot flashes due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).

6. The Veteran does not have a disability manifested by nausea 
and vomiting due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  In particular, 
the VCAA duty to notify was satisfied by a letter sent to the 
Veteran in March 2009, which fully addressed what evidence was 
required to substantiate the Veteran's claims, and the respective 
duties of VA and a claimant in obtaining evidence.  The March 
2009 letter also specifically advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although a document fully meeting the VCAA's notice requirements 
was not provided to the Veteran before the rating decisions on 
appeal, the claims were fully developed and then readjudicated 
most recently in an April 2010 Supplemental Statement of the Case 
(SSOC), which was issued after all required notice was provided.  
Accordingly, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records, 
including the Social Security Administration (SSA).  The Veteran 
has not identified (nor has his service representative), and the 
file does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded VA examinations most recently in 
December 2009, to determine whether his claimed symptoms are 
related to his Gulf War service.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and because 
they describe the claimed symptoms in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  The Board accordingly finds no 
reason to remand for further examination.    

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction with 
the issues on appeal, but he has not requested such a hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the October 2008 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send a request to 
SSA for complete copies of any records related to a claim for SSA 
disability benefits.  This was accomplished, and the SSA records 
are currently associated with the claims file.  The Board also 
directed the AMC/RO to contact the Veteran and request that he 
submit signed statements from persons having personal knowledge 
of his disabilities.  This was accomplished, and, in reply, the 
Veteran submitted statements from his mother and a buddy.  The 
Board's October 2008 remand also instructed the AMC/RO to 
schedule the Veteran for a VA examination to determine the 
nature, extent, onset and etiology of his claimed conditions.  As 
indicated, this was accomplished in December 2009.  

For these reasons, the Board finds that all of the Board's 
October 2008 remand directives have been substantially complied 
with and, therefore, no further remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-
05. 

Hence, the Board may proceed with adjudicating the issues based 
on the current record.

II.  Analysis

The Veteran is seeking service connection for multiple 
complaints, which he contends are due to his service in the 
Persian Gulf War.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are 
three types of qualifying chronic disabilities: (1) an 
undiagnosed illness; (2) a medically unexplained chronic multi 
symptom illness; and (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A 1117(d) 
warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness. 
 
A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 
 
There are currently no diagnosed pertinent illnesses that have 
been determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C). 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders. 38 C.F.R. § 3.317(b). 
 
For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Blurred Vision

The Veteran complains of having blurred vision since his Gulf War 
service.  In November 1997, the RO granted service connection for 
headaches of unknown origin.  The rating decision shows that his 
service-connected symptoms include photophobia and blurred 
vision.  

The weight of the evidence is consistent with the RO's 
determination that the Veteran's complaints of blurred vision are 
a symptom of the service-connected headache disability.  First, 
he underwent a VA eye examination in September 1995, he 
complained of blurred vision and photophobia.  Based on the 
results of the examination, the VA examiner's assessment was 
refractive error and headache of unknown etiology.  Then, the 
Veteran underwent a VA neurology examination in October 1997.  
During the examination, the Veteran specifically complained of 
headaches associated with blurred vision.  During a more recent 
VA neurological examination, in December 2009, the VA examiner 
likewise found that the Veteran had blurred vision associated 
with the service-connected disability.  

The record also shows that the Veteran requires eye glasses with 
bifocals.  Most recently, during a December 2009 VA eye 
examination, it was noted that the Veteran complained of blurred 
vision and needing new glasses.  The assessment was myopia; 
presbyopia; and new bifocals needed.  The VA examiner pointed out 
that review of the claims file showed normal eye examinations in 
September 1995; confrontation visual field testing was normal.  
The Board points out that refractive error of the eye are not 
diseases or injuries for the purposes of applicable legislation 
for disability compensation purposes.  See 38 C.F.R. § 3.303.  

In summary, because the grant of service connection for headaches 
already encompasses the Veteran's blurred vision as a symptom of 
the service-connected disability, any claim of service connection 
for this symptom is already contemplated by the service-connected 
disability, and thus is not a discrete condition for which 
service connection might be available.


Problems Sleeping

Likewise, the Veteran contends that he has had problems sleeping 
since his Gulf War service.  He is presently service-connected 
for depression, and the service-connected symptoms, as shown by 
the April 2010 rating decision granting service connection, 
include chronic sleep difficulty.  

Consistent with the rating decision, the weight of the evidence 
shows that the Veteran's complaints of a sleep problem are a 
symptom of the service-connected depression.  First, at service 
separation in June 1993, the Veteran endorsed having frequent 
trouble sleeping.

After service separation, he continued to complain of sleep 
difficulties, including trouble falling asleep and trouble 
falling back to sleep after waking up.  During a more recent VA 
outpatient mental health consultation, in June 2008, this 
complaint is listed as a psychiatric symptom.  On follow-up at VA 
in October 2008, the Veteran was advised on sleep hygiene and 
advised to reduce coffee intake.  He also underwent a VA 
psychiatric examination in December 2009.  The VA examiner 
specifically listed "sleep difficulties," including nightmares, 
as a psychiatric symptom, then summarized that the Veteran's 
symptoms included sleep difficulties related to depressive 
disorder.  The Veteran also underwent a sleep study at VA.  The 
February 2008 VA sleep center summary reports that the sleep 
study did not show sleep apnea.  

In summary, because the grant of service connection for 
depression encompasses the Veteran's symptom of problems sleeping 
as a symptom of the service-connected disability, the claim of 
service connection for this symptom is moot.

Chest Pains, Breathing Problems, Cold and Hot Flashes, 
Nausea and Vomiting

The Veteran also contends that he has chest pains, breathing 
problems, cold and hot flashes, and nausea and vomiting, due to 
his Gulf War service.  

With specific regard to his complaints of "chest pains," and 
nausea and vomiting, the Veteran has been non-specific regarding 
the scope of the claim, but the record refers to musculoskeletal 
and gastrointestinal symptomatology.  For instance, during VA 
outpatient treatment in November 2000, he complained of 
indigestion and chest pain the prior night for two hours, plus 
problems with nausea and vomiting since 1993 without workup.  
(The assessment was costochondritis and nausea and vomiting, 
etiology unknown.)  Also, a VA examiner in February 2008 
explained that the Veteran's past complaints were "clearly chest 
wall pain or heartburn as established under diagnosis, testing, 
and reported by the Veteran," and all documented in the medical 
records.  Hence, the Board considers the scope of his claim to 
reasonably include these symptoms on the basis of both a 
musculoskeletal and gastrointestinal etiology.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

To the extent the Veteran is referring to his symptoms as a 
gastrointestinal complaint, the record shows that the symptoms 
are a manifestation of gastroesophageal reflux disease (GERD).  

In particular, he underwent a VA neurological examination in 
December 1999.  Based on the examination results, the VA 
examiner, in pertinent part, determined that the Veteran had 
poorly controlled GERD with nausea and vomiting, which "may 
impact on headaches."  The examiner explained that this 
"certainly mimics the complications" usually associated with 
migraines, and may be affecting the Veteran's hydration status, 
which compounds headache.  

The Veteran also underwent a VA heart examination in February 
2008.  During the clinical interview, the Veteran complained of 
chest pain secondary to nausea, vomiting and GERD; he had not 
been diagnosed with a heart condition, and an ER evaluation found 
no heart condition-he was diagnosed with costochondritis.  Based 
on the examination results, the VA examiner diagnosed GERD.  
There is no diagnosed heart condition.  The VA examiner then 
opined that it is less likely as not that the Veteran's chest 
pain is an undiagnosed heart condition.  The VA examiner was 
unable "at this time to find any undiagnosed illness," and, 
according to the examiner, the reports of chest pain have been 
identified as being caused by costalchondritis due to vomiting or 
GERD.  

In short, to the extent the complaints of chest pain refer to a 
gastrointestinal symptom, the symptoms have been related to a 
diagnosis of GERD, which is a known clinical diagnosis.  
Accordingly, service connection for "chest pains" is not 
warranted on this basis under 38 C.F.R. § 3.317.  

On the other hand, the November 2000 VA treatment note also 
refers to costrochondritis, which VA records from November 2005 
and February 2008 relate to musculoskeletal chest pain.  
Accordingly, to the extent the Veteran is claiming "chest 
pains" as a musculoskeletal symptom, the evidence is related to 
his claims of service connection for breathing problems, cold and 
hot flashes, and nausea and vomiting.  Therefore, the Board will 
address the claims together.  

On these issues, the record contains some evidence tending to 
support the Veteran's claim and some evidence weighing against 
his claim.  Under such circumstances, the Board's duty is to 
assess the probative value of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting 
medical evidence, the Board may not ignore or disregard the 
opinion of any medical professional, but the Board is not 
obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  
In fact, the Board may favor one medical opinion over another if 
it offers an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Favorable to his claim, the service treatment record includes a 
December 1989 treatment note showing that the Veteran complained 
of nausea and vomiting, and diarrhea for 1 day, with aches in 
joints.  On follow-up the next day, the assessment was 
"possible" viral syndrome.  Although this evidence is somewhat 
favorable to the Veteran's claim, the probative value of this 
evidence is significantly reduced, because the June 1993 service 
separation examination shows that the Veteran denied all 
pertinent symptoms.  In other words, there is no indication that 
the symptoms noted in December 1989 were chronic during service 
or after service separation.  

The record on appeal also contains favorable medical opinions.  
For instance, a November 2000 VA outpatient treatment note shows 
that the Veteran complained of indigestion and chest pain during 
the prior night, and with problems of nausea and vomiting since 
1993.  The assessment was nausea and vomiting, etiology unknown.  
Similarly, a VA neurology examiner in October 1997 reviewed the 
Veteran's complaints and opined that the Veteran's symptoms do 
not conform with any known sign or symptom complex to his 
knowledge. 

Then, in connection with a claim for Social Security disability 
benefits, the Veteran underwent an examination in March 2005.  
After noting the Veteran's complaints, which the Veteran 
attributed to the Gulf War, the SSA examiner noted that the 
Veteran had not been "diagnosed with any specific problem 
relating to these nonspecific symptoms."  The SSA examiner's 
physical examination showed no abnormalities (except for 
limitation of motion in the lumbar spine).  The SSA examiner's 
assessment was non-specific symptoms that "probably may be 
related to some form of Gulf War syndrome." 

More recently, in December, 2009, the Veteran underwent a second 
VA neurological examination.  Based on the Veteran's complaints 
and a thorough clinical evaluation, the VA examiner opined that 
the Veteran developed a "symptom complex" after his Gulf War 
service, consisting of intermittent pressure-like sensation in 
the head, with headache, intermittent dizziness, nausea, 
vomiting, blurred vision, and in combination with symptoms of 
generalized aches, pain, mood changes, irritability, etc, 
"suggestive of Gulf War Syndrome."  In a February 2010 
addendum, the VA examiner noted treatment records from the STR in 
August 1988, December 1990, and February 1994, plus positive 
history endorsed in June 1993.  Then, the VA examiner explained 
that the Veteran's "overall impression remains unchanged," 
which is that "[g]iven the constellation of the [Veteran's] 
symptoms described in the earlier evaluation, the [Veteran] 
seemed to be suffering from Gulf War syndrome-like picture."  

Weighing against these VA examiner's favorable opinions, the 
overwhelming medical evidence shows a lack of objective signs or 
symptoms.  In fact, the October 1997 VA examiner's physical 
examination revealed no abnormality, except for giving-way 
weakness in the iliopsoas and decreased pinprick and the right 
upper and left lower extremities.  Likewise, the March 2005 SSA 
examiner's physical examination also showed no abnormalities 
(except for limitation of motion in the lumbar spine).  In fact, 
the SSA examiner attributed the Veteran's symptoms to "some form 
of Gulf War syndrome" or a psychiatric disorder.  In fact, the 
Board finds highly significant that the SSA examiner indicated 
that the Veteran would benefit from a psychiatric assessment.  
Finally, the December 2009 VA neurology examiner specified that 
the clinical neurological examination was "normal."  

In other words, although the October 1997 VA examiner, March 2005 
SSA examiner, and December 2009 VA neurology examiner provided 
opinions favorable to the Veteran's claim, their favorable 
opinions are not based on objective findings, as required by 
38 C.F.R. § 3.317.  Accordingly, their opinions are without 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that a medical opinion has reduced 
probative weight if it is not based on an accurate factual 
premise).  

The remaining evidence consistently establishes the lack of an 
undiagnosed illness manifested by objective symptoms.  Rather, 
the overwhelming evidence demonstrates that the Veteran's 
subjective complaints are not credible.  

Importantly, the Veteran underwent a VA outpatient Persian Gulf 
examination in May 1995.  Although the Veteran reported his 
symptoms to the examiner, the examiner found no objective 
findings, except anxiety, upon physical examination.  

Consistent with the May 1995 examination, the Veteran's VA 
primary care provider during a November 2005 consultation noted 
the Veteran's complaints, but diagnosed PTSD; GERD; and atypical 
chest pain.  It was noted that the Veteran's chest pain appeared 
to be more musculoskeletal, though the Veteran demonstrated a 
very low threshold of pain as he complained of pain "all over" 
without evidence of significant signs.  Also, the Veteran 
complained of dizziness and cough, but he demonstrated no 
episodes of dizziness or cough during examination.  Plus, the 
cardiology, pulmonary, and neurological examinations were normal.  

The Veteran also underwent a VA respiratory examination in June 
2008.  The Veteran complained that his chest felt "heavy" on 
occasion, but physical examination revealed no abnormal 
respiratory findings - the examination was "normal."  Chest X-
ray was normal.  Based on the examination results, the VA 
examiner diagnosed no abnormal respiratory condition found.  The 
examiner commented that the Veteran continuously denied 
respiratory complaints on examination by his primary care 
provider.  Therefore, the VA examiner opined, it is less likely 
than not that the Veteran has an undiagnosed respiratory illness. 

In a June 2008 addendum, the VA examiner opined that with regard 
to the Veteran's complaints of hot and cold flashes, the physical 
findings are inconsistent with the Veteran's subjective 
complaints and documented clinical visits.  The Veteran 
complained of fever and chills at night, but no fevers have ever 
been documented; in fact the Veteran had denied fever and chills 
during a February 2008 primary care provider visit.  The VA 
examiner concluded that "[t]his is not an undiagnosed 
condition"; rather, it is a vague subjective feeling of hot and 
cold flashes and "one year later [the Veteran] now has changed 
to fever and chills for [VA examination] yet he has denied these 
complaints to his [primary care provider]."  The Veteran's 
temperature has been well documented over 20 times and there is 
no indication of temperature above or below the normal range; 
thyroid functions normally.  The assessment was "No undiagnosed 
condition found."  The examiner found that treating the 
Veteran's PTSD may help as there "maybe [sic] an element of 
somatization."  

Additionally, the Veteran underwent an extensive VA examination 
in December 2009.  After performing an extensive review of the 
Veteran's pertinent history and an exhaustive clinical 
evaluation, the VA examiner determined that there was no 
objective evidence of any heart/cardiac abnormality, respiratory 
abnormality, hot/cold flashes, or frequent nausea and vomiting.  
The VA examiner summarized that the Veteran had "numerous 
reported symptoms but virtually no abnormal physical findings to 
support the complaints."  The VA examiner reiterated that there 
"is absolutely no evidence of any undiagnosed illness, no 
evidence of any disability per this examination."  The VA 
examiner found particularly important that after a "[c]areful 
review" of the Veteran's treatment records there were no 
documented febrile episodes, no observed sweats, or 
rigors/chills.  Plus, the Veteran's treatment records for IBS 
specifically noted "no vomiting."  Finally, the VA examiner's 
own physical examination showed no dental erosions suggestive of 
frequent vomiting.  

Upon review, the Board finds that the December 2009 VA 
examination is the most probative evidence of record relating to 
these claims, because the examiner thoroughly reviewed the 
pertinent history, including the Veteran's own assertions, plus 
the treatment records.  The examiner also clearly set forth his 
conclusions and reasoning.  The examiner's opinion is, in other 
words, factually accurate, fully articulated, and based on sound 
reasoning.  Therefore, the December 2009 VA examiner's opinion 
carries significant probative weight.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

In summary, the medical evidence contains some evidence tending 
to support the Veteran's claim.  This favorable evidence, 
however, has limited probative value because it was based on the 
Veteran's own subjective complaints and unsupported by any 
objective indications.  The most favorable evidence, which 
consists of the December 2009 VA examination, weighs against his 
claim. 

The Veteran himself has reported such symptoms, as indicated, 
which he attributes to this Gulf War service.  A layperson's 
assertions may be competent evidence of a chronic disability.  
See 38 C.F.R. § 3.317(a)(3); see Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.  Here, however, the Veteran's 
assertions are found to be neither credible nor competent.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess the credibility and weight of the evidence); Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA 
may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

First, his assertions are shown to have reduced credibility 
because he has inconsistently reported his symptoms.  The post-
service evidence shows that he complained of chest pains, 
breathing problems, cold and hot flashes, and nausea and 
vomiting, for instance, during treatment and examination in 
February 2000, April 2003, September 2004, February 2006, March, 
2006, April, 2007, June 2007, December 2007, and February 2008.  
By comparison, the Veteran specifically denied such symptoms in 
February 2000.  In October 2000, he complained of reflux 
indigestion without vomiting, chest pain, shortness of breath, 
headache, or dizziness (he was diagnosed with GERD).  He likewise 
denied such symptoms in November 2001, January 2002, May 2003, 
November 2004, February 2006, January 2007, March 2007, and June 
2008.  

Although the provisions of 38 C.F.R. § 3.317 contemplate symptoms 
that "exhibit intermittent episodes of improvement and worsening 
over a 6-month period," the Veteran did not report improvement 
and worsening; rather, he denied experiencing the symptoms at 
all.  

The reliability of his complaints is also reduced by significant 
evidence establishing that the Veteran has overreported or 
exaggerated his symptoms.  For instance, during a December 2000 
VA outpatient neuropsychiatric consultation, the Veteran 
complained of pain 11 out of 10 in severity, but behavioral 
observations revealed no pain behaviors.  It was noted that his 
somatic complaints appeared generalized.  Plus, extensive 
psychological tests were administered, which indicated some 
tendency to over-report symptoms.  The VA psychologist summarized 
that the Veteran had a tendency to over-report symptoms and 
appeared to manifest psychological distress as physical symptoms.  
The psychologist also characterized the Veteran as having a 
"tendency toward somatization."  

The Board points out that according to Dorland's Illustrated 
Medical Dictionary, "somatization" refers to the conversion of 
mental experiences or states into bodily symptoms.  In other 
words, the December 2000 neuropsychiatric evaluation indicates 
that the Veteran's complaints are actually a manifestation of a 
psychiatric disorder, which is inconsistent with service 
connection under 38 C.F.R. § 3.317, which requires objective 
symptoms capable of independent verification.  

The record contains other indications consistent with the 
November 2000 assessment of somatization.  For instance, during 
an outpatient examination in November 2005, a VA physician found 
on physical examination that the Veteran had "multiple areas of 
pain inconsistent reaction to signs on examination."  Then at VA 
in May 2008, a physical examination showed tenderness in the 
Veteran's right lower quadrant, but the symptom disappeared when 
the Veteran was distracted.  Finally, the Veteran underwent a VA 
orthopedic examination in January 2010.  During the physical 
examination, the VA examiner found that the Veteran had pain on 
simulated back motion and "was somewhat theatrical."  
Similarly, on physical examination at VA in February 2008, the 
Veteran demonstrated "exquisite" tenderness along mid and lower 
back, even with mild palpation.  

Importantly, the Veteran underwent a VA psychiatry examination in 
December 2009.  The VA examiner noted that although the Veteran 
denied symptoms, a November 2000 neuropsychological note 
"alludes to his problems accepting that some of his 
problems/complaints are actual[ly] part of his psychiatric 
spectrum (since no medical basis was found for several of his 
complaints and results from psychological testing support 
such)."

The Board finds that although this evidence does not directly 
relate to the Veteran's chest pains, breathing problems, cold and 
hot flashes, and nausea and vomiting, it shows that he tends to 
overreport or misrepresent his symptoms, which reduces the 
reliability of his assertions in general.  

(The Veteran has not indicated that he is seeking service 
connection for a somatization disorder.  To the extent the record 
indicates that these symptoms may be a manifestation of the 
service-connected psychiatric disorder, the matter must be 
addressed in assigning a rating for the service-connected 
disability.  See 38 C.F.R. § 4.126 (explaining that when a single 
disability has been diagnosed both as a physical condition and as 
a mental disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more disabling) 
aspect of the condition.))  

Other evidence weighing against the reliability of the Veteran's 
assertions includes treatment records showing that the Veteran 
does not always accurately present his history.  In particular, a 
February 1986 service medical record shows that the Veteran 
complained of a back injury one week prior.  Post-service 
evidence then shows that the Veteran had treatment related to 
motor vehicle accidents in November 2001 and May 2003.  Yet, at 
VA in March 2005, November 2005, and November 2006, the Veteran 
complained of low back pain, but he denied any injury.  

In light of these considerations, the Board finds that the 
Veteran's own assertions lack sufficient reliability to be found 
credible.  See Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 
511.

In any event, his assertions are not competent evidence in 
support of his claims.  He has consistently declared that his 
symptoms are related to his Persian Gulf service.  However, the 
etiological relationship between service in the Persian Gulf and 
the later manifestation of his claimed symptoms is not a medical 
issue capable of lay observation.  Nor is this otherwise the type 
of medical question for which lay evidence is competent evidence.  
In fact, in support of his claims, the Veteran submitted copies 
of VA Persian Gulf Review's, which make clear that this issue 
involves complex scientific and medical matters.  Accordingly, 
the Veteran's own conclusory lay statements are not probative 
evidence supporting his claims and are outweighed by the highly 
probative medical evidence noted above.  See Davidson, 581 F.3d 
at 1316; Jandreau, 492 F.3d at 1376-77.

The Veteran has also submitted an October 2005 statement from his 
then-fiancé and a December 2009 statement from his mother.  They 
each relate their own observations of the Veteran's symptoms.  
Although their assertions are credible, their assertions are 
outweighed by the more probative medical evidence.  First, as 
indicated, the medical evidence does not demonstrate diagnosis of 
qualifying chronic disability, as required by 38 C.F.R. § 3.317.  
Furthermore, the etiological relationship between Gulf War 
service and post-service symptomatology is not a medical issue 
capable of lay observation and, as indicated, this is not the 
type of medical question for which lay evidence is competent 
evidence.  Accordingly, the lay statements of the Veteran's then-
fiancé and mother are outweighed by the highly probative medical 
evidence.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d 
at 1376-77.

The Veteran also submitted a March 2009 statement from a friend, 
who wrote that he had known the Veteran for over 14 years.  As 
such, the friend explained that he had observed the Veteran's 
"physical well being" diminish.  An overall reading of this 
"buddy statement," however, shows that the friend is referring 
to the Veteran's orthopedic disabilities.  For instance, he 
writes that he observed the Veteran's difficulty walking and 
getting up from a seated or prone position.  Accordingly, the 
buddy statement is not pertinent to the claims of service 
connection for chest pains, breathing problems, cold and hot 
flashes, and nausea and vomiting.  

In conclusion, the Board finds that the weight of the credible 
and competent evidence is against the Veteran's claim of service 
connection for chest pains, breathing problems, cold and hot 
flashes, and nausea and vomiting.  The Veteran has consistently 
complained of such symptoms, which he attributes to his Gulf War 
service.  His assertions, however, lack sufficient reliability to 
be credible evidence.  Accordingly, the opinions of the medical 
examiners in October 1997, March 2005, and December 2009, which 
were based on the Veteran's assertions, are not probative.  The 
more probative evidence shows that there are no objective 
indications of a chronic disability related to the Veteran's Gulf 
War service.  Accordingly, the claims must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a disability manifested by blurred vision, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.

Service connection for a disability manifested by chest pains, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.

Service connection for a disability manifested by breathing 
problems, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, is denied.

Service connection for a disability manifested by problems 
sleeping, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, is denied.

Service connection for a disability manifested by cold and hot 
flashes, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, is denied.

Service connection for a disability manifested by nausea and 
vomiting, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, is denied.


REMAND

Upon review, the Board finds that the claims of (1) service 
connection for a neck disorder claimed as neck swelling; (2) 
service connection for a low back disorder claimed as back 
swelling; (3) a higher initial rating for the service-connected 
IBS; and (4) an earlier effective date for the service-connected 
IBS, must be remanded.  

The claims for a higher initial rating for the service-connected 
IBS and for an earlier effective date for the service-connected 
IBS, must be remanded for issuance of a statement of the case 
(SOC).  The Board granted service connection for IBS in a 
November 2008 rating decision.  The Veteran submitted a statement 
in April 2009, in which he expressed his disagreement with the 
disability rating and effective dates assigned.  The RO, however, 
did not subsequently issue a SOC.  Accordingly, the matter must 
be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claims of service connection for a low back 
and neck disability, remand for a new VA examination is 
necessary.  The Veteran's service treatment records reveal 
treatment for low back and neck complaints.  Post-service 
treatment records also show nearly continuous complaints of neck 
and low back pain after service.  Plus, a March 2009 buddy 
statement supports the Veteran's claim of worsening symptoms 
after service.  The record also shows that the Veteran had neck 
and low back complaints after motor vehicle accidents in November 
2001 and May 2003.  He is currently diagnosed with degenerative 
disc disease and arthritis of the lumbar and thoracolumbar spine.  
In connection with his present claim, he has undergone several VA 
examinations to address whether he has neck and/or low back 
symptoms as a manifestation of an undiagnosed illness.  The only 
opinion regarding whether his current disorder may be directly 
related to his treatment during service consists of a January 
2010 VA examiner's conclusory opinion that it "is less likely as 
not" that the Veteran has a current disorder due to any injury 
or disease in service.  Importantly, the VA examiner did not 
provide any rationale for this opinion.  Plus, the VA examiner 
incorrectly noted that the Veteran had "no history of injury to 
his back or neck."  Accordingly, remand for a new VA examination 
is necessary.  

For these reasons, the issues are REMANDED for the following 
action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed neck and 
low back disorders.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent evidence, 
including the Veteran's lay assertions, and 
also undertake any indicated studies.  

Based on the record review and examination 
results, the examiner should provide a 
current diagnosis and specifically indicate 
whether it is at least as likely as not that 
the Veteran has a neck and/or low back 
disorder (to include the cervical spine and 
thoracolumbar spine) that was incurred during 
the Veteran's active service or is otherwise 
related to his active service.  

In making this determination, the examiner is 
asked to address (discuss) the Veteran's own 
statements regarding the continuity of his 
symptomatology since service.  The examiner 
is also asked to address the treatment 
records relating to the Veteran's motor 
vehicle accidents in November 2001 and May 
2003.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions, as indicated.  

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

3.  The RO must also take the appropriate 
steps to issue the Veteran a Statement of the 
Case (SOC) addressing the issues of 
entitlement to a higher initial rating for 
the service-connected IBS, and an earlier 
effective date for the award of service 
connection for IBS.  This issuance must 
include all relevant laws and regulations, 
and a complete description of the Veteran's 
rights and responsibilities in perfecting an 
appeal in these matters.  Thereafter, if the 
Veteran files a timely Substantive Appeal on 
either remanded issue, the RO should 
undertake any indicated development and 
adjudicate the claim(s) in light of the 
entire evidentiary record, and then issue a 
Supplemental Statement of the Case (SSOC), if 
appropriate.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


